       Case 1:19-cv-00391-LG-RHW Document 12 Filed 07/18/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

ARC CONTROLS, INC.,                                §
                                                   §
        Plaintiff,                                 §
v.                                                 §
                                                   §
M/V NOR GOLIATH, in rem, and                       §
GOLIATH OFFSHORE HOLDINGS PTE.                     §
LTD, in personam,                                  §
                                                   §
        Defendants.                                §
                                                   §        CASE NO.: 1:19-CV-0391-LG-RHW
v.                                                 §
                                                   §                             IN ADMIRALTY
CYPRESS PIPELINE AND PROCESS                       §
SERVICES, LLC,                                     §
                                                   §
        Plaintiff-in-Intervention,                 §
                                                   §
v.                                                 §
                                                   §
M/V NOR GOLIATH, in rem, and                       §
GOLIATH OFFSHORE HOLDINGS PTE.                     §
LTD, in personam,                                  §
                                                   §
        Defendants-in-Intervention.                §

     UNOPPOSED MOTION FOR LEAVE TO FILE COMPLAINT IN INTERVENTION

        NOW COMES Cypress Pipeline and Process Services, LLC (“Cypress”), who moves this

Court for an Order permitting it to file the attached Complaint in Intervention. Undersigned counsel

has conferred with counsel for Plaintiff, Arc Controls, Inc., and confirmed that Plaintiff does not

oppose this Motion.

        WHEREFORE, PREMISES CONSIDERED, Cypress Pipeline and Process Services, LLC

respectfully requests the entry of an Order granting this Motion and authorizing Cypress to file the
       Case 1:19-cv-00391-LG-RHW Document 12 Filed 07/18/19 Page 2 of 3



attached Complaint in Intervention. Cypress requests such additional relief as this Court deems just

and proper.

       RESPECTFULLY SUBMITTED, this the 18th day of July, 2019.


                                                       BUTLER SNOW LLP


                                                       By: /s/ Michael C. McCabe, Jr.
                                                          Michael C. McCabe, Jr.
                                                          Mississippi Bar No.: 101548
                                                          Email: michael.mccabe@butlersnow.com
                                                          1300 25th Avenue, Suite 204
                                                          Gulfport, Mississippi 39502-4248
                                                          Telephone: 228-575-3025
                                                          Facsimile: 228-868-1531

                                                       ATTORNEYS FOR CYPRESS PIPELINE
                                                       AND PROCESS SERVICES, LLC


OF COUNSEL:

Scott D. Marrs – Application to appear Pro Hac Vice forthcoming
Texas Bar No.: 13013400
Email: scott.marrs@akerman.com
Brian T. Bagley – Application to appear Pro Hac Vice forthcoming
Texas Bar No.: 24035541
Email: brian.bagley@akerman.com
James E. Rogers -– Application to appear Pro Hac Vice forthcoming
Texas Bar No.: 2405165
Email: james.rogers@akerman.com
1300 Post Oak Blvd., Suite 2500
Houston, Texas 77056
Telephone: 713-623-0887
Facsimile: 713-960-1527




                                                  2
       Case 1:19-cv-00391-LG-RHW Document 12 Filed 07/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document was
served via the Court’s electronic filing system on all counsel of record and/or via registered and
regular U.S. Mail on this 18th day of July 2019.




                                                     /s/ Michael C. McCabe, Jr.
                                                     MICHAEL C. MCCABE, JR.




                                                3
